Citation Nr: 0503588	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-04 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In July 2003, the Board remanded the case with instructions 
that the RO take appropriate action to comply with the notice 
and duty-to-assist provisions of 38 U.S.C.A. § 5103(a) and 
(b).  That action has been accomplished, and the case is once 
again before the Board for review. 

The veteran has raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
In a statement of the case issued in April 2002, the RO 
notified the veteran that his TDIU claim was deferred until 
such time as a completed application was received.  In 
December 2003, the veteran sent the veteran a VA Form 21-8940 
to complete in connection with his TDIU claim.  In a 
telephone conversation in March 2004, the veteran told the RO 
that he was still interested in completing a claim for TDIU.  
The RO again instructed the veteran to complete and submit a 
VA 21-8940.  A VA Form 21-8940 was completed by the veteran 
and signed in December 2004; that form was submitted to the 
Board as an attachment to the representative's Informal 
Hearing Presentation who waived RO review of the application.  
However, the Board notes that the RO has yet to adjudicate 
this matter and it is referred to the RO for any appropriate 
action.   

The Board also observes that the claims file contains a 
Statement in Support of Claim submitted by the veteran along 
with a private psychological evaluation of the veteran dated 
in September 2004.  This evidence has not been considered by 
the RO in its determination and the veteran did not indicate 
that he wished to waive initial RO consideration of this 
evidence.  However, in light of the Board's favorable 
decision this date, the Board finds no prejudice to the 
veteran in not remanding the case to the RO for initial 
consideration of this report.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD has resulted in total occupational and 
social impairment. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.16(c), 4.125-
4.132, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected PTSD.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of rating decisions dated 
in August 2001 and April 2002, a statement of the case issued 
in April 2002, a letter by the RO dated in November 2003, and 
a supplemental statement of the case issued in April 2004.  
As a whole, these documents satisfy the notice requirements 
of 38 U.S.C.A. § 5103.  The Board notes that notice of VCAA 
was not provided prior to the initial RO adjudication of the 
veteran's claim in August 2001, as required under the Court's 
recent decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, however, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the notice letter from the RO does not 
specifically contain the "fourth element," the Board finds 
the veteran was otherwise fully notified of the need to 
submit any evidence pertaining to his claim through the 
documents described above.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  The veteran also underwent several 
psychological evaluations and a VA psychiatric examination to 
determine the nature and severity of his PTSD.  The 
examinations appear adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The veteran filed a claim for service connection for PTSD on 
March 26, 2001.  In an August 2001 rating decision, the RO 
granted service connection for PTSD and assigned a 50 percent 
evaluation, effective March 26, 2001.  This appeal ensued 
after the veteran disagreed with the initial 50 percent 
evaluation.  Therefore, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staging."  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

In an April 2002 rating decision, the RO granted an increased 
evaluation to 70 percent, effective March 26, 2001.  
Therefore, the issue before the Board is entitlement to an 
initial evaluation in excess of 70 percent for PTSD.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

A.  Factual Background

The veteran underwent a psychological evaluation in January 
2001.  During the interview, the veteran reported that he had 
been married and divorced three times.  He stated that he had 
two adult daughters, and that he had maintained a close 
relationship with one daughter.  He indicated that he was 
currently involved in an intimate relationship with a woman.  
The veteran stated that he was fired from a good job in 1995 
because of a dispute concerning sick-leave statements.  He 
indicated that he had had different jobs since then, but 
"nothing to brag about."  He explained that, "I've never 
had a problem getting a job, but a problem hanging onto a 
job. . . It always seems like something. . . It must be me. . 
. It has to be me."  The veteran reported intrusive thoughts 
and nightmares about the war.  When asked if he had 
diminished interest in activities he once enjoyed, he replied 
that he had lost the ability to care for and love somebody.  
He also reported feeling detached and estranged from others.  
Other symptoms included irritability, difficulty 
concentrating, an occasional increased startle response, and 
a foreshortened future.  The psychologist concluded with a 
diagnosis of PTSD, chronic and severe, with delayed onset, 
due to combat trauma.  Under Axis IV, for psychosocial 
stressors, the psychologist noted, "War combat, 
catastrophic; and social problems due to PTSD."  The 
psychologist estimated that the veteran's current GAF score 
was 40, and that 45 was the highest score for the past year. 

The veteran was afforded a VA psychiatric examination in July 
2001 to determine whether he suffered from PTSD as a result 
of service.  At that time it was noted that the veteran had 
sought referral at the behest of his girlfriend for 
increasing frustration with his inability to hold down a job, 
a continually decreasing self-esteem, and a general sense of 
failure.  The veteran stated that, after being discharged 
from the military, he was impatient, angry, unable to keep a 
job, unsuccessful in marriage, and resented being watched by 
his foreman at work.  However, he denied being 
confrontational or assaultive at work.  He also denied 
physical abuse toward his wife and female friends, although 
he acknowledged that he was verbally abusive, distant, 
impatient and had a very low tolerance for any changes in 
plans.  He reported that he was currently involved with a 
woman, but that he felt distant and had a general lack of 
satisfaction. 

A mental status examination revealed that the veteran was 
neat and appropriately attired.  His mood was serious, 
frustrated, anxious, and very intent, but always very 
appropriate.  He became tremulous at times, but appropriately 
so.  He displayed no tics, mannerisms, or movement 
disturbances.  His affect was generally constricted, although 
he displayed appropriate expressions of anger and grief.  
Survivor-type issues were particularly difficult for him.  He 
denied current suicidal ideation.  The veteran denied a 
history of psychosis, but reported a history of intrusive 
thoughts and nightmares about the war, particularly in the 
early years following his return from Vietnam.  Neither frank 
paranoia nor ideas of reference were noted, although he was 
very vigilant and sensitive to people whom her perceived as 
staring at him.  It was noted that he had quite many jobs 
because he felt too closely scrutinized by supervisors.  His 
speech and thought processes were linear, logical, and goal 
directed, and he was cognitively intact. 

The examiner diagnosed the veteran with PTSD, chronic and 
persistent.  Under Axis IV, the examiner noted, "Severe 
emotional trauma during Vietnam with early attempts to self 
medicate with alcohol."  The examiner also noted, "Lack of 
treatment and recognition of the problem over the years which 
caused the problem to persist and create a backlog of 
failures vocationally and martially and failures in dealing 
with his children though he loves them and maintains contact 
with them and also a sense of personal failure and frequent 
thoughts of suicidal in the past though he has never made any 
attempt nor does he have any present plans of suicide."  The 
examiner assigned a GAF score of 45, which he indicated was 
the highest score over the past year.  

The Board also considered VA outpatient treatment records 
dated from 2002 to 2004, several of which pertain to the 
veteran's PTSD.  In particular, at an annual checkup in April 
2003, the veteran reported no significant problems except for 
an inability to sleep at night.  The veteran explained that 
he was under stress because one of his daughters was in 
trouble.  Objectively, the veteran was alert and oriented and 
did not appear to be in any obvious distress.  The diagnostic 
assessment included PTSD and depression.

The veteran underwent another psychological evaluation in 
December 2003.  During the interview, the veteran reported 
that he had had a good relationship with his current 
girlfriend with whom he had been living for the past three 
years.  His subjective complaints included nightmares, 
restless sleep, and anxiety.  Objectively, the veteran was 
appropriately dressed.  His speech was within normal limits, 
and he was oriented to person, place, time, and situation.  
His affect appeared appropriate to thought content.  His mood 
was unremarkable, his insight appeared fair, and his judgment 
ranged from fair to good.  He appeared cooperative and 
attentive.  His intellectual level appeared average.  There 
was no evidence of any thought disorder.  He also denied 
suicidal and homicidal ideation.  The diagnoses were PTSD and 
depression. 

In a September 2004 report, a private psychologist provided a 
summary of treatment the veteran had been receiving for PTSD 
which involved six sessions.  In that report, it was noted 
that the veteran had quit his most recent job as a 
maintenance supervisor because of stress due to the added 
responsibilities and paperwork.  The veteran explained that 
he worked better when he could focus on one project, and that 
the supervisory position was difficult for him because he had 
to keep up with several projects and employees at the same 
time.  The veteran expressed a desire to get another job, but 
added that when he had worked before he " . . .couldn't 
handle the pressure and the way things operate any more."  
The veteran's girlfriend also added that the veteran could 
not be fully committed to a job.  She explained that he would 
often fly off the handle if he did not take his medication, 
but that the side-effects from his medication made him tired 
and unable to concentrate.  

The psychologist noted that the veteran's PTSD symptoms 
significantly affected his ability to be gainfully employed.  
For example, the veteran indicated that he found it difficult 
to accept the opinions of those in authority, that he had 
difficulty concentrating on certain tasks, and that he become 
nervous around people.  The veteran said that he did not have 
any close friends.  His girlfriend also added that he was not 
close to anyone in his family, and that there were times when 
he felt worthless and depressed.  The veteran echoed this 
sentiment by stated that, "I feel depressed about not having 
something to do that his worthwhile."  The veteran indicated 
that his inability to sleep affected his employment.  The 
psychologist concluded with a diagnosis of PTSD, chronic and 
severe, caused by the veteran's war experience in Vietnam.  
Under Axis IV, the examiner wrote, "Social Isolation, Severe 
occupational problems due to PTSD, and War Combat."  He 
assigned the veteran a current GAF score of 37, and indicated 
that 42 was the highest score for the past year. 

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
70 percent rating is assigned where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2004) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id.  The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  The 
evidence considered in determining the level of impairment 
under 38 C.F.R. § 4.130 is not restricted to symptoms 
provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126 (2004).

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 100 percent 
evaluation for the veteran's PTSD since the initial grant of 
service connection.  A review of the evidence shows that the 
veteran's PTSD has caused total occupational and social 
impairment due to such symptoms that are analogous to that 
type and degree of symptomatology contemplated by a 100 
percent disability evaluation.

Evidence from 2001 includes a psychological evaluation 
performed in January as well as a VA psychiatric examination 
performed in July.  When evaluated in January 2001, the 
veteran reported that his symptoms included irritability, 
difficulty concentrating, intrusive thoughts and nightmares, 
an occasional increased startle response, and a foreshortened 
future.  The veteran reported that he has last worked in 
1995, and indicated that while he was able to obtain 
employment, he was unable to maintain any employment.  
Further, the veteran told the psychologist that he felt 
detached and estranged from others although it was noted that 
he was involved in a relationship with a woman with whom he 
had been living since 2000.  The examiner also reported that 
the veteran had been married three times.  The examiner 
described the veteran's PTSD as chronic and severe.

Moreover, a mental status examination performed in July 2001 
showed that the veteran's mood was serious, frustrated, 
anxious and very intent.  His affect was described as 
constricted although  the examiner observed the veteran 
display appropriate expressions of anger and grief.  The 
veteran also denied suicidal ideation as well as physical 
abuse toward his wife and female friends.  The veteran 
reported nightmares and intrusive thoughts about the war.  
The examiner noted that survivor type issues were 
particularly difficult for the veteran.  The examiner noted 
that although there was no frank paranoia and no ideas of 
reference, the veteran was very vigilant and very sensitive 
to people he perceived as staring at him such that he had to 
quit a number of good jobs that he liked because he felt the 
supervisors were too closely scrutinizing him.  The examiner 
concluded, in pertinent part, that the veteran's 
irritability, anger, anxiety, decreased concentration and 
restlessness interfered with not only the veteran's capacity 
to hold a steady job, but also with his ability to have any 
consistent social contacts, friends and hobbies.  The 
examiner also concluded that chronic insomnia had been a 
problem, and that irritability, outbursts of anger, 
concentration problems, hypervigilence and exaggerated 
startle response were all a consequence of the veteran's 
Vietnam experience.  The veteran's PTSD was described a 
chronic and persistent.  The Board finds that the nature and 
severity of such symptomatology in this case to be 
contemplated by similar criteria required for a 100 percent 
evaluation.

The Board notes that the veteran was assigned a GAF score of 
40 in January 2001 and a GAF score of 45 in July 2001.  A GAF 
score between 31 and 40 is appropriate where behavior is 
manifested by major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 47 (1994).  A score between 41 and 50 is 
appropriate where behavior is manifested by serious symptoms 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
The Board notes that these scores underscore that the 
findings shown on clinical examination are indicative of 
total occupational and/or social impairment, as both scores 
indicate an inability to keep a job and maintain close 
relationships.  

Finally, while the Board notes that evidence dated in 2003 
and 2004 do not clearly indicate that presence of 
symptomatology resulting in total social and occupational 
impairment, the September 2004 report noted that the 
veteran's PTSD symptoms significantly affected his ability to 
be gainfully employed.  In fact, it was noted that although 
the veteran had been promoted to a supervisory position, he 
quit that job because he felt overwhelmed by the added 
responsibilities and paperwork.  With respect to impulse 
control, the veteran stated that if he did not take his 
medication for anger management, he would be unable to 
physically maintain himself.  However, he also reported that 
when he did take the medication, it made him tired and unable 
to concentrate.  The veteran also explained that his 
inability to sleep affected his employment, and that he found 
it difficult to accept the opinions of those in authority.  
He stated that he had difficulty concentrating on tasks and 
found it difficult to focus.  The veteran stated that he 
became nervous around people, and the veteran and his 
girlfriend further stated that he had no friends and was not 
close to anyone in his family.  Moreover, the examiner 
rendered a GAF score of 37 also indicating that the veteran 
is unable to maintain employment or maintain close 
relationships.  38 C.F.R. § 4.126.  In essence, the Board 
finds that the medical evidence describes a disability 
picture that approximates total occupational and social 
impairment.  See 38 C.F.R. §4.7.  The Board finds that the 
evidence demonstrates that the veteran suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code for a 100 percent rating.  

The Board thus concludes that the evidence is supportive of a 
100 percent evaluation for the veteran's PTSD since the 
initial grant of service connection


ORDER

An initial evaluation of 100 percent for PTSD is granted, 
subject to the provisions governing the payment of monetary 
benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


